UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4814


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMES ROBERT HUTSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Bruce H. Hendricks, District Judge. (6:15-cr-00842-BHH-1)


Submitted: May 17, 2018                                           Decided: May 18, 2018


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Maxwell B. Cauthen,
III, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Robert Hutson appeals his conviction and 51-month sentence imposed

following his guilty plea to possession of a firearm and ammunition by a convicted felon,

in violation of 18 U.S.C. § 922(g)(1) (2012). On appeal, Hutson’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious grounds for appeal but questioning whether the district court complied with

Fed. R. Crim. P. 11 during the plea hearing and whether the court imposed a reasonable

sentence. Hutson was notified of his right to file a pro se supplemental brief but has not

done so. For the reasons that follow, we affirm.

       Before accepting a guilty plea, the district court must conduct a plea colloquy in

which it informs the defendant of, and ensures that the defendant understands, the rights

he is relinquishing by pleading guilty, the charge to which he is pleading, and the

maximum and any mandatory minimum penalties he faces. Fed. R. Crim. P. 11(b)(1);

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991). The court also must ensure

that the plea is voluntary and not the result of threats, force, or promises extrinsic to any

plea agreement, Fed. R. Crim. P. 11(b)(2), and that a factual basis supports the plea, Fed.

R. Crim. P. 11(b)(3).

       Our review of the record reveals that the district court substantially complied with

Rule 11 in accepting Hutson’s guilty plea. The court’s failure to inform Hutson of his

right to counsel at every stage of the proceedings did not affect his substantial rights. See

United States v. Sanya, 774 F.3d 812, 815-16 (4th Cir. 2014) (discussing plain error



                                             2
standard). Moreover, we conclude that Hutson’s plea was knowing, voluntary, and

supported by an independent factual basis.

       “We review a sentence for reasonableness under a deferential abuse-of-discretion

standard.” United States v. McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (internal quotation

marks omitted). We must first determine whether the district court committed significant

procedural error, such as improperly calculating the Sentencing Guidelines range,

insufficiently considering the 18 U.S.C. § 3553(a) (2012) factors, or inadequately

explaining the sentence imposed. United States v. Lymas, 781 F.3d 106, 111-12 (4th Cir.

2015). If the district court did not procedurally err, we next consider the substantive

reasonableness of the sentence, considering the totality of the circumstances. United

States v. Zuk, 874 F.3d 398, 409 (4th Cir. 2017). A sentence within a properly calculated

Guidelines range is presumed substantively reasonable. United States v. Vinson, 852
F.3d 333, 357 (4th Cir. 2017). Hutson can rebut that presumption only by demonstrating

“that the sentence is unreasonable when measured against the 18 U.S.C. § 3553(a)

factors.” Id. at 357-58 (internal quotation marks omitted).

       We have thoroughly reviewed the record and conclude that Hutson’s sentence is

reasonable. The district court properly calculated his Guidelines range, considered the

parties’ arguments and the § 3553(a) factors, and provided a reasoned explanation for the

sentence it imposed. The court credited the arguments of Hutson’s counsel and sentenced

Hutson to the low end of the Guidelines range. The court reasonably declined to vary

below the Guidelines range, detailing its concerns that Hutson had a serious criminal

history and that his use of a firearm presented a danger to the community. Hutson also

                                             3
fails to rebut the presumption of substantive reasonableness accorded his within-

Guidelines sentence.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Hutson, in writing, of the right to

petition the Supreme Court of the United States for further review. If Hutson requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Hutson. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             4